Case 1:19-cv-03367-REB-NYW Document 50 Filed 01/06/21 USDC Colorado Page 1 of 10




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                    Judge Robert E. Blackburn

   Civil Action No. 19-cv-03367-REB-NYW

   JACKSON BELCHER,

           Plaintiff,

   v.

   CHAD KELLY,

           Defendant.


        ORDER GRANTING IN PART MOTION TO STRIKE DEFENDANT’S EXPERT
           JACQUELINE BLOINK PURSUANT TO FED. R. EVID. 702 AND 403

   Blackburn, J.

           The matter before me is Plaintiff’s Motion To Strike Defendant’s Expert

   Jacqueline Bloink Pursuant to Fed. R. Evid. 702 and 403 [#36],1 filed September 30,

   2020. I grant the motion in part and deny it part as set forth herein.

                                             I. JURISDICTION

           I have jurisdiction over this case under 28 U.S.C. § 1332 (diversity of citizenship).

                                       II. STANDARD OF REVIEW

           The instant motion implicates Rule 702 of the Federal Rules of Evidence, which

   governs the admissibility of expert witness testimony. The rule provides, relevantly, that

                   A witness who is qualified as an expert by knowledge, skill,
                   experience, training, or education may testify in the form of
                   an opinion or otherwise if: (a) the expert's scientific,
                   technical, or other specialized knowledge will help the trier of

           1
              “[#36]” is an example of the convention I use to identify the docket number assigned to a
   specific paper by the court’s electronic case filing and management system (CM/ECF). I use this
   convention throughout this order.
Case 1:19-cv-03367-REB-NYW Document 50 Filed 01/06/21 USDC Colorado Page 2 of 10




                 fact to understand the evidence or to determine a fact in
                 issue; (b) the testimony is based on sufficient facts or data;
                 (c) the testimony is the product of reliable principles and
                 methods; and (d) the expert has reliably applied the
                 principles and methods to the facts of the case.

   FED. R. EVID. 702. As interpreted by the Supreme Court, Rule 702 requires an expert’s

   testimony be both reliable, in that the witness is qualified to testify regarding the subject,

   and relevant, in that the testimony will assist the trier in determining a fact in issue.

   Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589-92, 113 S.Ct. 2786,

   2795-96, 125 L.Ed.2d 469 (1993); Truck Insurance Exchange v. MagneTek, Inc., 360

   F.3d 1206, 1210 (10th Cir. 2004). The Supreme Court has described the court’s role in

   weighing expert opinions against these standards as that of a “gatekeeper.” See

   Kumho Tire Company, Ltd. v. Carmichael, 526 U.S. 137, 147, 119 S.Ct. 1167, 1174,

   142 L.Ed.2d 248 (1999).

          An expert may be qualified by “knowledge, skill, experience, training, or

   education” to offer an opinion on an issue relevant to the case. FED. R. EVID. 702(a).

   See also 103 Investors I, L.P. v. Square D Co., 470 F.3d 985, 990 (10th Cir. 2006). An

   expert opinion is reliable when it is based on sufficient facts or data, employs a

   methodology generally deemed reliable in the expert’s field, and properly applies such

   methods to the facts of the case. See FED. R. EVID. 702(b), (c), & (d); United States v.

   Crabbe, 556 F.Supp.2d 1217, 1222-23 (D. Colo. 2008).

          Guided by these principles, the trial court has broad discretion in determining

   whether expert testimony is sufficiently reliable and relevant to be admissible. Truck

   Insurance Exchange, 360 F.3d at 1210; Smith v. Ingersoll-Rand Co., 214 F.3d 1235,


                                                 2
Case 1:19-cv-03367-REB-NYW Document 50 Filed 01/06/21 USDC Colorado Page 3 of 10




   1243 (10th Cir. 2000). The overarching purpose of the court’s inquiry is “to make certain

   that the expert . . . employs in the courtroom the same level of intellectual rigor that

   characterizes the practice of an expert in the relevant field.” Goebel v. Denver and Rio

   Grand Western Railroad Co., 346 F.3d 987, 992 (10th Cir. 2003) (quoting Kumho Tire,

   119 S.Ct. at 1176). Generally, “rejection of expert testimony is the exception rather than

   the rule.” United States v. Nacchio, 519 F.3d 1140, 1154 (10th Cir. 2008), vacated in

   part on rehearing en banc, 555 F.3d 1234 (10th Cir. 2009). See also FED. R. EVID.

   702 (2000 Advisory Comm. Notes). “Vigorous cross-examination, presentation of

   contrary evidence, and careful instruction on the burden of proof are the traditional and

   appropriate means of attacking shaky but admissible evidence.” Daubert, 113 S.Ct. at

   2798.

                                         III. ANALYSIS

           The underlying facts of this lawsuit are well-known to the parties and need not be

   repeated here. Following the alleged altercation with defendant, Chad Kelly, which

   forms the basis of the claims herein, plaintiff, Jackson Belcher, returned home to Los

   Angeles, California, where he sought medical care. Mr. Belcher ultimately underwent

   surgery to repair a nasal septal fracture. Among other damages, Mr. Belcher seeks to

   recover from Mr. Kelly the $296,032.18 in medical expenses he incurred in connection

   with the treatment of his injuries.

           To recover these medical expenses, Mr. Belcher will be required to show, inter

   alia, that they were reasonable. Dedmon v. Continental Airlines, Inc., 2016 WL

   471199 at *4 (D. Colo. Feb. 8, 2016). “While the correct measure of compensable



                                                 3
Case 1:19-cv-03367-REB-NYW Document 50 Filed 01/06/21 USDC Colorado Page 4 of 10




   damages for medical expenses is the necessary and reasonable value of the services

   rendered, rather than the amount actually paid for such services, the amount paid is

   ‘some evidence of their reasonable value.’” Lawson v. Safeway, Inc., 878 P.2d 127,

   131 (Colo. App. 1994) (quoting Palmer Park Gardens, Inc. v. Potter, 425 P.2d 268,

   272 (Colo. 1967)).

         In an effort to challenge the reasonableness of Mr. Belcher’s medical expenses,

   Mr. Kelly has engaged Jacqueline Bloink, a Certified Fraud Examiner, to compare the

   amounts billed to Mr. Belcher for his medical care to the amounts other healthcare

   providers in the same geographical area purportedly bill for similar services. To do so,

   Ms. Bloink relied on a data repository called the Fair Health Data Base,

                an entity born out of an investigation by the attorney general
                of New York concerning potential conflicts of interest with a
                health care charge database owned by an insurance
                company affiliate. In response to that concern, Fair Health
                was established as an independent, nonprofit entity
                responsible for collecting medical billing data from around
                the country. That data is then compiled into a database and
                sorted by zip code. Insurance companies, and to some
                extent, the public, can then access the database in an effort
                to determine what constitutes a reasonable charge for a
                particular treatment in a given area.

   Patriot All Pro Physical Therapy Centers, Inc. v. Vermont Mutual Insurance Group,

   2017 WL 7131757 at *2 (Mass. App. Dec. 18, 2017). See also Fair Health, Mission and

   Origins (available at: https://www.fairhealth.org/mission-origin) (last accessed: January

   5, 2021). As described on Fair Health’s website, its database consists of

                [b]illions of billed medical and dental procedures contributed
                by private insurers and administrators who insure or process
                claims for plans covering more than 150 million individuals;
                and Medicare Parts A, B and D claims data, received from


                                               4
Case 1:19-cv-03367-REB-NYW Document 50 Filed 01/06/21 USDC Colorado Page 5 of 10




                   the Centers for Medicare & Medicaid Services through our
                   Qualified Entity certification, reflecting claims for all
                   individuals across the country enrolled in traditional Medicare
                   from 2013 to the present.

   Fair Health, About Us (available at: https://www.fairhealth.org/about-us-full) (last

   accessed: January 5, 2021).

           Fair Health classifies the data it collects into so-called “benchmarks” representing

   different medical services performed in various types of medical facilities. The data is

   then further refined into percentiles. Ms. Bloink relies on the 75th percentile, which she

   represents is the standard healthcare providers use when setting fee schedules for out-

   of-network services. Multiplying this figure by a geographic conversion factor, Ms.

   Bloink opines that the Usual, Customary and Reasonable (UCR) value of the medical

   services rendered to Mr. Belcher is far less than what his doctors in fact charged him.

           Mr. Belcher objects that this testimony violates Colorado’s collateral source rule.2

   The collateral source rule provides that “[t]he fact or amount of any collateral source

   payment or benefits shall not be admitted as evidence in any action against an alleged

   third-party tortfeasor[.]”3 § 10-1-135(10)(a), C.R.S. “A collateral source is a person or

   company, wholly independent of an alleged tortfeasor, that compensates an injured

   party for that person's injuries.” Smith v. Jeppsen, 277 P.3d 224, 228 (Colo. 2012).



           2
               The collateral source rule is considered a substantive rule of evidence and therefore is properly
   applied in a federal diversity case. See Sims v. Great American Life Insurance Co., 469 F.3d 870, 880
   (10th Cir. 2006); Blanke v. Alexander, 152 F.3d 1224, 1231 (10th Cir. 1998).
           3
               A separate derivation of the rule, which provides for setoff post-verdict, is not at issue here.
   See §13-21-111.6, C.R.S. See also Phathong v. Tesco Corp. (US), 2012 WL 1205523 at *2 (D. Colo.
   April 11, 2012) (noting this statute, “although requiring courts to reduce jury verdicts based on certain
   collateral sources of revenue, does not alter the common law rule that such evidence should not be heard
   by juries and is therefore inadmissible at trial”).

                                                         5
Case 1:19-cv-03367-REB-NYW Document 50 Filed 01/06/21 USDC Colorado Page 6 of 10




   The statute codified “the common-law rule that evidence of payments from a source

   collateral to the tortfeasor has the potential to ‘lead the fact-finder to improperly reduce

   the plaintiff's damages award on the grounds that the plaintiff already recovered his loss

   from the collateral source.’” Boardman v. Hauck, 2012 WL 3545681 at *2 (D. Colo.

   Aug. 16, 2012) (quoting Sunahara v. State Farm Mutual Automobile Insurance Co.,

   280 P.3d 649, 654 (Colo. 2012)). Such evidence therefore is inadmissible at trial.

          There is, of course, some tension between the dictates of the collateral source

   rule and a plaintiff’s obligation to prove the reasonable value of medical services he

   received. Recognizing as much, the Colorado Supreme Court concluded that the

   demands of the collateral source rule are paramount:

                 [W]e hold that the pre-verdict evidentiary component of the
                 collateral source rule prevails in collateral source cases to
                 bar the admission of the amounts paid for medical services.
                 Admitting amounts paid evidence for any purpose, including
                 the purpose of determining reasonable value, in a collateral
                 source case carries with it an unjustifiable risk that the jury
                 will infer the existence of a collateral source – most
                 commonly an insurer – from the evidence, and thereby
                 improperly diminish the plaintiff's damages award.

   Wal-Mart Stores, Inc. v. Crossgrove, 276 P.3d 562, 566-67 (Colo. 2012). Thus, the

   question here becomes whether the Fair Health data on which Ms. Bloink’s opinion as

   to the reasonable value of medical services rendered to Mr. Belcher relies runs afoul of

   the collateral source rule.



          Other courts confronted with question of the admissibility of Fair Health data

   have concluded its admission would violate the collateral source rule because it is used



                                                 6
Case 1:19-cv-03367-REB-NYW Document 50 Filed 01/06/21 USDC Colorado Page 7 of 10




   by insurance companies to set reimbursement rates. See, e.g., Verci v. High, – N.E.3d

   –, 2019 WL 7707887 at *6 (Ill. App. Dec. 18, 2019), appeal denied, 147 N.E.3d 680 (Ill.

   2020); Besaw v. Dorman, 2019 Fla. Cir. LEXIS 3397 at *6 (Fla. Cir. Ct. Aug. 9, 2019).

   Ms. Bloink, however, states that the data is based on billed, not reimbursed, amounts

   and also is used by healthcare providers themselves to set fee schedules.

           This suggestion is fine, as far as it goes. Nevertheless, it elides the issue that

   Fair Health’s data represents only the limited universe of what healthcare providers

   have billed to insurance companies.4 It is an open secret that healthcare services

   frequently are billed differently based on whether a patient is insured.5 Thus, any fee


           4
              Moreover, even the rates billed to insured patients do not represent a true picture of what a
   provider is actually paid:

                   With the increasing role played by public and private health insurers in
                   the American health care delivery system, doctors, hospitals, and other
                   medical care providers have developed charge structures that may have
                   little or no relationship to the reasonable value of the medical services at
                   issue, because the providers ultimately negotiate discounts from the
                   listed charges and are reimbursed on the basis of the discounted rates.

   Law v. Griffith, 930 N.E.2d 126, 133 (Mass. 2010). See also James McGrath, Overcharging the
   Uninsured in Hospitals: Shifting a Greater Share of Uncompensated Medical Care Costs to the Federal
   Government, 26 QUINNIPIAC L. REV. 173, 184-185 (2007) (“[T]he nation's health care payment systems . . .
   ha[ve] evolved into a system where a hospital's list price is relatively meaningless.”).
           5
              The amounts providers charge insured patients often bears no relationship to what they bill
   uninsured patients, who frequently are charged a premium. See George A. Nation III, Healthcare and the
   Balance-Billing Problem: The Solution Is the Common Law of Contracts and Strengthening the Free
   Market for Healthcare, 61 VILL. L. REV. 153, 153-54 (2016); Tamara R. Coley, Extreme Pricing of Hospital
   Care for the Uninsured: New Jersey's Response and the Likely Results, 34 SETON HALL LEGIS. J. 275, 307
   (2010); Mark A. Hall & Carl E. Schneider, Patients as Consumers: Courts, Contracts, and the New Medical
   Marketplace, 106 MICH. L. REV. 643, 661-63 (2008). On average, uninsured patients are charged more
   than double what providers bill their insured patients. Johanna Catherine Maclean, et al., Health
   Insurance Expansions and Providers' Behaviors: Evidence from Substance-Use-Disorder Treatment
   Providers, 61 J.L. & ECON. 279, 286 (2018).

           The degree of price markups varies by speciality as well:

                   For basic office or hospital visits, primary-care physicians typically charge
                   one-third to one-half more than they receive from insurers (i.e., insurers
                   get discounts of 25%-33%). Markups are substantially higher for

                                                        7
Case 1:19-cv-03367-REB-NYW Document 50 Filed 01/06/21 USDC Colorado Page 8 of 10




   schedule derived from Fair Health’s data represents a healthcare provider’s estimate of

   what an insurance company is likely to reimburse, which is not necessarily coextensive

   with the reasonable value of those services.6 Viewed in that light, the introduction of

   this evidence would indeed appear to violate the collateral source rule.

           Even if it did not, however, opinions based such evidence would be irrelevant to

   the question whether the charges Mr. Belcher incurred were reasonable. One aspect of

   relevance requires an expert’s purported testimony to “fit” the facts of the case, that is,

   the opinion must be “sufficiently tied to the facts of the case that it will aid the jury in

   resolving a factual dispute.” Daubert, 113 S. Ct. at 2796 (citation and internal quotation

   marks omitted). See also FED. R. CIV. P. 702(a) (expert testimony must “help the trier of

   fact to understand the evidence or to determine a fact in issue”). The question the jury

   here must answer is not what it might be reasonable to bill some hypothetical (insured)



                   high-tech tests and specialists' invasive procedures. Across a range of
                   specialty services . . . physicians charge roughly two to two-and-a-half
                   times what insurers pay. In contrast, before aggressive managed care
                   discounts, physicians' markups over Medicare and private insurance
                   were roughly 25%-50% for both primary care and specialty procedures.

                   ....

                   Insurers pay [for hospital-based services] about forty cents per dollar of
                   listed charges. Thus hospitals bill uninsured patients 250% more than
                   insured patients. This disparity has exploded over the past decade:
                   since the early 1990s, list prices have increased almost three times more
                   than costs, and markups over costs have more than doubled, from 74%
                   to 164%.

   Hall & Schneider, Patients as Consumers, 106 MICH. L. REV. at 662-63.
           6
               Ms. Bloink attempts to address this disparity by suggesting that “[a] healthcare providers’s fee
   schedule helps to eliminate the issue of bias between billing for an insured patient versus and uninsured
   patient if the fee schedule and charge is the same for each patient that receives the same service by the
   same provider. (Motion App., Exh. 1 at 6 (emphasis added).) Seldom has the word “if” been forced to do
   so much work in a sentence. At the risk of doing violence to the memory of Winston Churchill, this is a
   tautology wrapped in an assumption inside a counterfactual.

                                                        8
Case 1:19-cv-03367-REB-NYW Document 50 Filed 01/06/21 USDC Colorado Page 9 of 10




   patient before he is seen by a physician, but rather whether the expenses Mr. Belcher

   actually incurred were reasonable and necessary in the circumstances which confronted

   his doctors at the time he sought their care. Attempting to judge a provider’s charges

   retroactively by suggesting they do not meet some general standard fails to account for

   any number of factors which might justify a different charge in a particular case, all of

   which implicate medical considerations which are not within the realm of Ms. Bloink’s

   expertise. Accordingly, her opinion regarding the reasonableness of Mr. Belcher’s

   medical bills must be excluded.7

                                                  IV. ORDERS

           THEREFORE, IT IS ORDERED that Plaintiff’s Motion To Strike Defendant’s

   Expert Jacqueline Bloink Pursuant to Fed. R. Evid. 702 and 403 [#36], filed

   September 30, 2020, is granted in part and denied in part, as follows:

           1. That the motion is granted to the extent it seeks to exclude Ms. Bloink’s

   opinions, based on Fair Health data, as to the reasonable and necessary value of

   medical services rendered to Mr. Belcher; and

           2. That in all other respects, the motion is denied.




           7
             Ms. Bloink does appear qualified to opine as to any billing errors or irregularities in Mr. Belcher’s
   medical bills, however. Mr. Belcher’s objections to her opinions on these matters go only to the weight,
   not the admissibility, of her testimony.

                                                         9
Case 1:19-cv-03367-REB-NYW Document 50 Filed 01/06/21 USDC Colorado Page 10 of 10




         Dated January 6, 2021, at Denver, Colorado.

                                                BY THE COURT:




                                           10
